DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendments with respect to claims filed on 05/03/2022 have been entered.  Claims 18-22 and 24-28 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claims 23 and 29 have been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-21, and 23-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones (Pub. No. 20100324495) in view of Mesa et al. (Pub. No. 2009/0270804) in view of Langan et al. (Pub. No. 2009/0143745).
Regarding claim 18, Jones teaches a drug delivery device (1, Fig. 1) comprising: a housing (2/4, see Fig. 1 and [0029]); a dose setting mechanism (12, Fig. 1) operable by a user to select a dose of medicament to be dispensed from the drug (see [0030]); a cartridge holder (6, Fig. 2) for retaining a cartridge (25, Fig. 2) containing the medicament (see [0031]); a piston rod (64, Fig. 7) displaceable relative to the cartridge holder (6, see [0112]); and a driver (55, Fig. 8) coupled to the piston rod (64, see Fig. 5 and [0038] in addition it should be noted that all the components of the device are either directly or indirectly coupled), wherein the housing (4) forms a one-piece component with the cartridge holder (2/6, Fig. 1 and [0033] when 2/4/6 are connected the form the one-piece medical delivery device 1) and an outer body (outer body of 6 and 56, see Figs. 2 and 5) but does not teach wherein the housing comprises a transparent or translucent outer body and wherein at least a part of the outer body is coated by an opaque layer.
However, Mesa et al. teaches a drug delivery device (100, Fig. 1) comprising: a housing (110, Fig. 1); a cartridge holder (140, Fig. 1) for retaining a cartridge (160, Fig. 1) containing the medicament (see [0080]); a piston rod (430, Fig. 1) displaceable relative to the cartridge holder (140, see [0112]); and a driver (530, Fig. 1) coupled to the piston rod (430, see Fig. 1), wherein the housing (110) comprises a transparent or translucent outer body (outer body of 110 see [0080] where 110 can be transparent), wherein at least a part of the outer body (110) is coated by a layer (see [0080] where 110 has a label) but does not teach that the layer is opaque.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Jones by forming elements 2 and 4 to be translucent as taught by Mesa et al. for permitting viewing of the internal components and cartridge of the device (see [0080]) and to add the layer taught by Mesa et al. for providing operating instructions of the device and strengthening the rigidity of the outer body of 2/4 (see [0080]).  Further, Jones teaches that modifications may be made to the device (see [0058]).
Jones in view of Mesa et al. does not teach that the layer is opaque; However, Langan et al. teaches a drug delivery device (40, Fig. 4A) comprising a housing (barrel of 40, see [0062] and Fig. 4A) having an opaque layer (12a, Figs. 2A and 6 and see [0070]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Jones in view of Mesa et al. by forming the label taught by Jones in view of Mesa et al. to be partially opaque as taught by Langan et al. for minimizing drug or medication administration errors (see [0006]).  Further, Jones in view of Mesa et al. teaches that modifications may be made to the device (see Jones [0058] and Mesa et al., [0115]).
Regarding claim 19, Jones in view of Mesa et al. in view of Langan et al. teaches wherein the opaque layer (12a) is an inner or outer coloured layer (see Langan et al., see [0059] where 12a is an outer layer and see [0070] where 12a can be any suitable color).  
Regarding claim 20, Jones in view of Mesa et al. in view of Langan et al. teaches wherein the opaque layer (12a) is a label (see Langan et al. [0059]) or tag attached to the outer body (outer body of 6 and element 54; see Langan et al. Fig. 6 for illustrative purposes).  
Regarding claim 21, Jones in view of Mesa et al. in view of Langan et al. teaches wherein the opaque layer (12a) is a lining (see explanation below and Langan et al. [0059]) attached or otherwise fixed to the outer body (outer body of 6 and element 54).  Thefreedictionary.com defines “lining” as “a material used for covering or coating” and it is the Examiner’s position that 12a is a material that is used for covering a portion of the outer surface of the medical delivery device; hence, 12a is a lining.
Regarding claim 24, Jones in view of Mesa et al. in view of Langan et al teaches wherein the opaque layer (12a) covers a portion of the outer body (outer body of 6 and element 56, see Langan et al. Fig. 6 for illustrative purposes) containing mechanical dosing components (components inside of 56 for example 55, see Jones Fig. 5)
Regarding claim 25, Jones in view of Mesa et al. in view of Langan et al. does not specifically teach wherein a total quantity of components of the drug delivery device including the cartridge and a cap for shielding the cartridge holder is ten or fewer; however, Jones does teach that it is known in the art reduce the number of parts used to form a resettable drug delivery device (see Jones [0010]-[0011]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Jones in view of Mesa et al. in view of Langan et al. by forming the device to have a total quantity of components of the drug delivery device including the cartridge and a cap for shielding the cartridge holder is ten or fewer because applicant has not disclosed that having a total of ten components or less including the cartridge and a cap for shielding the cartridge holder provides an advantage, is used for a particular purpose, or solves a stated problem; furthermore, one of ordinary skill in the art would find it obvious to form the device to have a total quantity of components of the drug delivery device including the cartridge and a cap for shielding the cartridge holder is ten or fewer for reducing manufacturing cost while making the device less complex to assemble and manufacture as well as simplify the steps required for a user to reset a dose setting mechanism while also make the device less complex and more compact in size (see Jones [0011] and [0058] where modifications may be made to the device).
Regarding claim 26, Jones in view of Mesa et al. in view of Langan et al. teaches wherein the drug delivery device (1) is a disposable drug delivery device (1 is capable of being thrown away; hence, 100 is a disposable delivery device).  
Regarding claim 27, Jones in view of Mesa et al. in view of Langan et al. teaches comprising a display member (14/16, Jones Fig. 2) for indicating a set dose (see Jones [0030])) and being coupled to the housing (2/4) and to the driver (55, see Jones Figs. 1-7 it is the Examiner’s position that all of the components of the device are either directly or indirectly coupled to each other).  
Regarding claim 28, Jones in view of Mesa et al. in view of Langan et al. teaches comprising a button (66, Fig. 3) coupled to the display member (14/16) and to the driver (55 see Jones Figs. 1-7 it is the Examiner’s position that all of the components of the device are either directly or indirectly coupled to each other).
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones (Pub. No. 20100324495) in view of Mesa et al. (Pub. No. 2009/0270804) in view of Langan et al. (Pub. No. 2009/0143745) in view of Wagner (Pub. No. 2008/0210892).
Regarding claim 22, Jones in view of Mesa et al. in view of Langan et al. does not teach wherein the opaque layer is a frosted or scarified surface; however, Wagner et al. teaches a label (161, Fig. 5) having a scarified surface (see [0058] where the label may be formed by etching).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Jones in view of Mesa et al. in view of Langan et al. by forming the label on the body via etching because Wagner et al. teaches that it is known in the art to form a label on a medical device in via etching and Jones in view Mesa et al. in view of Langan et al. teaches that modifications may be made to the device (see Jones [0058] and Mesa et al., [0115]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783